Title: Thomas Jefferson to William Short, 19 June 1817
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello
June 19. 17.
          
          Mr Higginbotham having mortgaged to you the lands he purchased as a security for the paiments stipulated, & those payments being made, he thinks there should be a release of the mortgage on your part, for which purpose I inclose you an instrument with a note of the manner of acknolegement.
          My letters from France inform me of the death of the Abbé Rochon, and that of his daughter a few hours before him. he left an unfinished history of steam-boats. a company is formed there to settle and an agricultural and  commercial colony on the coast of Senegal. two vessels with emigrants for that destination had already sailed & a third was ready to sail. the tide for of military emigrants was setting chiefly to S. America; whether to increase the happiness of that people or not, is still a problem. I have lately had a visit from Baron Quenette, from whom I have recieved much interesting information as to the proceedings while the emperor of Russia and K. of Prussia were there. he appears to me a very sensible, well informed and able man, neither a friend to their late military tyrant nor to the ancien regime, but wishing and hoping for a limited monarchy and representative legislature. I hear of a critique commenced in some of the French journals on Franklin’s letters on political grounds.
          We have nothing here worth communicating to you. we are endeavoring to establish a college in Albemarle, if we can get sufficient funds; but our chief hope is to draw to it the University which the state proposes, and for which liberal funds are provided. I set out for Bedford in a few days to be absent 3. weeks, and propose also to pass the months of August & September there. ever and affectionately yours
          Th: Jefferson
        